Citation Nr: 1450187	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  08-39 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disability claimed as acute bronchitis and pneumonia.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to July 1963.  He also had many years of service in the Reserves and National Guard until he retired in 2002 with periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Columbia, South Carolina, regional office (RO) of the Department of Veterans Affairs (VA), which denied service connection for acute bronchitis and pneumonia with breathing problems. 

A videoconference hearing was held at the RO in March 2009 before a Veterans Law Judge (VLJ).  The Board remanded the matter for additional development in September 2009.   

The VLJ who conducted the March 2009 hearing retired before the appeal was returned to the Board.  The Veteran accepted an offer for a second hearing before another VLJ, and the Board remanded the appeal in March 2013 so that the hearing could be scheduled.  The Veteran appeared at a second videoconference hearing before the undersigned at the RO in January 2014.  Thereafter, the appeal was again remanded for additional development in March 2014.  It has been returned for further consideration.  

Unfortunately, the appeal must once again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's remand, the Veteran was provided an additional VA examination in May 2014.  The examiner was instructed to provide an opinion as to whether any current respiratory disease was related to respiratory symptoms, including bronchitis, noted in service.  The examiner did not do so.  Instead the examiner opined that the currently diagnosed chronic obstructive pulmonary disease (COPD) was related to a history of tobacco use for many years.  He elaborated that the Veteran had smoked beginning in the military in the 1960s and stopped in 1995.  The examiner added that "His bronchitis symptoms in the military likely related to his tobacco use.  No his current lung condition is not related to his prior hx of TB."  

Although the bronchitis symptoms in the military may have been related to tobacco use; service connection would still be available for a respiratory disability that had its onset in service regardless of whether it was tobacco related.  See 38 U.S.C.A. § 1103(b) (West 2002).  Service connection is only precluded for tobacco related disabilities that first develop after service or the end of the presumptive period on the basis that they are attributable to tobacco use while in service.  38 U.S.C.A. § 1103(a) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the examiner who authored the May 2014 opinion in order to obtain an addendum.  The examiner should state that the record has been reviewed.  

The examiner should state whether any current respiratory disease or disability is as likely as not related to any illness during active duty or active duty for training.  He should note the December 1961 treatment for bronchitis; the January 1963 upper respiratory infection; a possible 1986 episode of bronchitis in Belgium; the 1995 episodes of upper respiratory infection and positive test for tuberculosis; and the April to May 1998 treatment for bronchitis, and indicate whether the Veteran's current disability is related to any of these incidents.  

The examiner should specifically opine whether the episodes of bronchitis in service represented the onset of the current COPD or developed into the current COPD.

(A current disease or disability is one shown at any time since around the time of the claim for service connection)

In authoring this addendum, the examiner should bear in mind that if the Veteran developed bronchitis during service, the fact that it may have developed due to tobacco use is irrelevant.  The relevant question is whether or not this bronchitis was the initial manifestation of the Veteran's current chronic disability.  

The reasons for all opinions should be provided.  If the examiner is unable to provide any portion of the requested opinion without resort to speculation, the reasons for the inability to provide the opinion should be included, and any missing evidence that might enable the opinion to be provided should be identified.

If the May 2014 examiner is unavailable, the record should be forwarded to another doctor to obtain the requested opinions.  An additional examination is not required unless deemed necessary by the examiner.  

2.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



